 1
     Dean M. Harvey (SBN 250298)
 2   Katherine C. Lubin (SBN 259826)
     Adam Gitlin (SBN 317047)
 3   Yaman Salahi (SBN 288752)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     agitlin@lchb.com
 7   ysalahi@lchb.com

 8   Attorneys for individual and representative
     Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
     SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
14   individually and on behalf of all others            CLASS ACTION
     similarly situated,
15                                                       DECLARATION OF JULIAN HAMMOND
                      Plaintiffs,                        IN SUPPORT OF PLAINTIFFS’ JOINT
16                                                       MOTION FOR APPOINTMENT OF
                 v.                                      INTERIM CLASS COUNSEL
17
     ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,                              Date:        June 6, 2019
18                                                       Time:        2:00p.m.
                      Defendants.                        Location:    Courtroom 9
19                                                       Judge:       The Honorable Jon S. Tigar
20

21   STEVEN BREAUX, individually and on
     behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22
                      Plaintiff,
23
                 v.
24
     ACCREDITED CASUALTY AND SURETY
25   COMPANY, INC., et al.,

26                    Defendants.

27

28

                                                                     DECL. OF JULIAN HAMMOND IN SUPPORT OF
     1709016.3                                                          MOTION FOR APPOINTMENT OF INTERIM
                                                                            CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, JULIAN HAMMOND, declare as follows:

 2               1.       I am the founding shareholder of HammondLaw, P.C. (“HammondLaw”), co-counsel

 3   for Plaintiff Stephen Breaux (“Plaintiff”), with Goldstein Borgen Dardarian & Ho. I am a member in

 4   good standing of the State Bar of California and admitted to practice in this District. I submit this

 5   Declaration in Support of the Joint Motion For Appointment of Interim Co-Lead Class Counsel.

 6               2.       I have prosecuted complex class action litigation on behalf of plaintiffs since becoming

 7   a member of the bar in 2008. Since founding HammondLaw in 2010, I have been appointed class

 8   counsel in numerous class actions in California state and federal courts including the following cases

 9   where class certification was contested:

10                    •   Siciliano et al. v. Apple, Case No. 1-13-cv-257676 (Cal. Sup. Ct. Santa Clara Cty. April
                          21, 20177) (certifying HammondLaw as co-class counsel in Cal. Bus. Prof. Code §§
11                        17603, 17200, and 17535 claims on behalf of 3.9 million California subscribers to
                          Apple InApp subscriptions);
12
                      •   Moss et al. v. USF Reddaway, Inc., Case No. 5:15-cv-01541 (C.D. Cal. June 30, 2017)
13                        (certifying HammondLaw as co-class counsel in Labor Code §§ 1194, 226, 226.7, and
                          201-203 putative class action on behalf of approximately 538 truck drivers); and
14                    •   Martinez v. Knight Transportation, Case No. 1:16-cv-01730 (E.D. Cal. November 30,
                          2018) (certifying HammondLaw as co-class counsel in Labor Code §§ 1194, 226,
15
                          226.2, 226.7, 2802, and 2699 putative class action on behalf of approximately 5,400
16                        truck drivers).

17   A copy of my firm resume is attached as Exhibit A.
18               3.       HammondLaw has worked cooperatively and efficiently with Goldstein, Borgen,
19   Dardarian & Ho on the investigation and filing of many class actions in California state court,
20   including the Apple case, and will continue to do so here.
21               4.       Polina Brandler is also working on this case. She has nine years of experience. She
22   received her B.A. in history cum laude from the Macaulay Honors College at the City University of
23   New York in 2005, and her J.D. from the Benjamin N. Cardozo School of law in 2009. While in law
24   school, Ms. Brandler was an intern for the Honorable Sandra L. Townes of the Southern District of
25   New York, and was a volunteer for Sanctuary for Families advocating for abused partners and/or
26   spouses seeking orders of protection and/or uncontested divorces. After graduation, she clerked for the
27   Honorable Anita H. Dymant of the Appellate Division of the Los Angeles Superior Court from 2009 to
28
                                                                        DECL. OF JULIAN HAMMOND IN SUPPORT OF MOTION
     1709016.3                                               -2-                           FOR APPOINTMENT OF INTERIM
                                                                                        CLASS COUNSEL; 3:19-CV-001265-JST
 1   2012. During her time at HammondLaw, her practice has focused on wage and hour and consumer

 2   class actions. Ms. Brandler is admitted to practice law in California and New York.

 3               5.     Ari Cherniak is a seventh-year associate working on this case. He received his B.S. in

 4   Philosophy cum laude from Towson University in 2007, and his J.D. from Tulane Law School in 2011.

 5   While in law school, Mr. Cherniak earned a citation for his extensive pro bono work in the Felony

 6   Trial Unit of Baltimore City Office of the Public Defender. Since 2012, Mr. Cherniak’s practice has

 7   focused on wage and hour and consumer class actions. Mr. Cherniak is admitted to practice law in

 8   California and Maryland.

 9               I declare under penalty of perjury under the laws of the United States of America that the

10   foregoing is true and correct. Dated: May 1, 2019

11               By:

12                              /s/ Julian Hammond
                 Julian Hammond
13
                 Attorney for Plaintiff Steven Breaux and Putative Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       DECL. OF JULIAN HAMMOND IN SUPPORT OF MOTION
     1709016.3                                             -3-                            FOR APPOINTMENT OF INTERIM
                                                                                       CLASS COUNSEL; 3:19-CV-001265-JST
